Case 18-40702-lkg Doc 32 Filed 10/03/18 Page1of1

UNITED STATES BANKRUPTCY COURT &, “> é Oo

 

 

LY a
SOUTHERN DISTRICT OF ILLINOIS UpeSo, 82
0,
By iy 4B
Uy C4
MOTION FOR LIEN AVOIDANCE Ky Up
Xp 7
CASE NO. 18-40702-Ikg Judge: Laura K. Grandy
Larry F. Uselton
Debtor(s)

Now comes Larry F. Uselton, debtor in above case, asking the court for
lien avoidance on the following
claim.. Property is exempt in my bankruptcy.

Wells Fargo Bank NA
Total claim:$8456.00
205 Madison Street
San Francisco, CA

Larry F Uselton
